—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of robbery in the *994first degree (Penal Law § 160.15 [1]) and two counts of murder in the second degree (Penal Law § 125.25 [1], [3]). The conviction of intentional murder is supported by legally sufficient evidence and the verdict with respect to that crime is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We therefore reject defendant’s contention that the conviction of intentional murder should be reversed in the interest of justice. Because the conviction of robbery in the first degree is also supported by legally sufficient evidence (see, People v Bleakley, supra, at 495), defendant’s contention that the felony murder conviction must be reversed is without merit. (Appeal from Judgment of Monroe County Court, Bristol, J.— Murder, 2nd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Balio and Lawton, JJ.